Opinion by
Oliver, C. J.
Following John P. Herber & Co., Inc. v. United States (30 Cust. Ct. 193, C. D. 1519), the protests were dismissed as to the items marked “A,” and the matter was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U. S. C. § 2636 (d)). The items marked “B,” stipulated to be similar to the merchandise the subject of Manca, Inc. v. United States (38 Cust. Ct. 271, C. D. 1874), were held dutiable at 20 percent under paragraph 1551, as claimed.